GRIFFIN, Judge.
Based on the allegations contained therein, the petition for writ of habeas corpus for belated appeal due to ineffective assistance of appellate counsel is granted. Rooney v. State, 632 So.2d 212 (Fla. 5th DCA 1993).
As we did in Rooney, we grant the petition, reinstate petitioner Melbourne’s appeal in this court’s case No. 93-1092 and relinquish jurisdiction to the lower court for a period of thirty days to appoint substitute appellate counsel in that proceeding, 633 So.2d 1093. Substitute counsel shall have thirty days from the date of appointment by the lower court within which to file appellant’s initial brief. Petitioner may apply below for release pending appeal.
WRIT ISSUED; REMANDED.
DAUKSCH and PETERSON, JJ., concur.